Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.
Response to Amendment
The submission entered January 24, 2022 in response to an Office Action mailed September 22, 2021 is acknowledged.
Claims 2-66 are pending.  Claim(s) 1 is/are cancelled.  Claim(s) 2-7, 12, 15, 16, 18, 19, 23, 26 is/are currently amended. Claim(s) 27-66  is/are newly presented.
The rejection(s) of claim(s) 7 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on October 13, 2021, November 23, 2021, January 18, 2022 and April 11, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 2-66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim(s) 2, the prior art fails to anticipate or fairly suggest a c-shaped member having ends separated by a gap, the ends of the c-shaped member facing one another across the gap, the c-shaped member extending about an opening sized to receive an elongate support of a conveyor belt cleaner, a sensor operatively mounted to the c-shaped member, combined with the rest of the claim language.
Regarding Claim(s) 5, the prior art fails to anticipate or fairly suggest the housing includes a sleeve portion extending about the opening, the sleeve portion having a pair of ends separated by a gap and a clamping member operable to narrow the gap and clamp the sleeve on the elongate support, combined with the rest of the claim language.
Regarding Claim(s) 6, the prior art fails to anticipate or fairly suggest the housing comprises a compartment having at least one wall, a door for being connected to the at least one wall and closing the compartment, and a plurality of fasteners for securing the door to the at least one wall, combined with the rest of the claim language.
Regarding Claim(s) 7, the prior art fails to anticipate or fairly suggest the data associated with the at least one characteristic of the elongate support is received by a remote computer configured to estimate a remaining lifespan of a cleaner blade of the conveyor belt cleaner, combined with the rest of the claim language.
Regarding Claim(s) 15, the prior art fails to anticipate or fairly suggest a clamp portion of the sensor module having an inner surface to engage an outer surface of the elongate support, the clamp portion of the sensor module including a threaded member and a nut, the clamp portion configured to clamp the inner surface of the sensor module against the outer surface of the elongate support and secure the sensor module to the elongate support upon tightening of the nut and the threaded member together so that the sensor module moves with the elongate support during conveyor belt operation, combined with rest of the claim language.
Regarding Claim(s) 16, the prior art fails to anticipate or fairly suggest the clamp portion of the sensor module includes a pair of clamping surface portions having an initial configuration wherein the clamping surface portions permit the elongate support to be received therebetween and a clamping configuration wherein the clamping surface portions engage outer surface portions of the outer surface of the elongate support and clamp the elongate support between the clamping surface portions, combined with the rest of the claim language.
Regarding Claim(s) 18, the prior art fails to anticipate or fairly suggest the clamp portion of the sensor module includes a sleeve portion having an opening to receive the elongate support; and wherein the sleeve portion of the sensor module includes a pair of ends separated by a gap, wherein the clamp portion includes a clamping member operable to narrow the gap and secure the sensor module on the elongate support, combined with the rest of the claim language.
Regarding Claim(s) 19, the prior art fails to anticipate or fairly suggest a clamp portion of the sensor module having an inner surface to engage an outer surface of the elongate support, the clamp portion of the sensor module configured to clamp the inner surface of the sensor module against the outer surface of the elongate support and secure the sensor module to the elongate support so that the sensor module moves with the elongate support during conveyor belt operation, the clamp portion of the sensor module includes a C-shaped member, combined with the rest of the claim language.
Regarding Claim(s) 38, the prior art fails to anticipate or fairly suggest the inner surface portions permit the elongate support to be received therebetween and a clamping configuration wherein the inner surface portions clamp an outer surface of the elongate support therebetween so that the body moves with the elongate support during conveyor belt operation, combined with the rest of the claim language.
Regarding Claim(s) 52, the prior art fails to anticipate or fairly suggest a clamp connected to the body and having an actuator operable to cause the clamp to deform the body and clamp the body to the elongate support, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653